EXHIBIT 13 J.W. MAYS, INC. Annual Report2010 Year Ended July 31, 2010 J.W. MAYS, INC. Contents Page No. Summary of Selected Financial Data 2 The Company 2 Message to Shareholders 3 Consolidated Balance Sheets 4-5 Consolidated Statements of Income and Retained Earnings 6 Consolidated Statements of Comprehensive Income 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8-18 Report of Management 19 Report of Independent Registered Public Accounting Firm 19 Five Year Summary of Consolidated Operations 20 Managements Discussion and Analysis of Financial Condition and Results of Operations 21-25 Controls and Procedures 25 Quarterly Financial Information (Unaudited) 25 Common Stock and Dividend Information 26 Officers and Directors 27 Executive Offices 9 Bond Street, Brooklyn, N.Y. 11201-5805 Transfer Agent and Registrar American Stock Transfer & Trust Company59 Maiden LaneNew York, N.Y. 10038-4502 Special Counsel Holland & Knight LLP31 West 52nd StreetNew York, N.Y. 10019 Independent Registered Public Accounting Firm DArcangelo & Co., LLP3000 Westchester AvenuePurchase, N.Y. 10577-2538 Annual Meeting The Annual Meeting of Shareholders will beheld on Tuesday, November 23, 2010, at10:00 A.M., New York time, at J.W. MAYS, INC.,9 Bond Street, Brooklyn, New York. J.W. MAYS, INC. Summary of Selected Financial Data (dollars in thousands except per share data) 2010 2009 2008 2007 2006 Rental Income $ 14,525 $ 13,853 $ 12,295 $ 11,364 $ 11,030 Recovery of Real Estate Taxes 243 547 91 39 196 Gain (Loss) on Disposition of Property and Equipment  (5 ) (17 ) 4,309  Total Revenues 14,768 14,395 12,369 15,712 11,226 Net Income (Loss) from Continuing Operations 661 665 (174 ) 1,780 1,069 Net Income (Loss) from Discontinued OperationsNet of Taxes (229 ) 91 98 276 364 Net Income (Loss) 432 756 (76 ) 2,056 1,433 Real EstateNet 44,374 44,831 45,277 44,779 45,586 Total Assets 55,245 55,707 57,283 60,162 57,290 Long-Term Debt: Mortgages and Term Loan Payable 9,096 8,564 9,514 11,554 10,697 Note Payable  1,000 1,000 1,000 1,000 Other 557 805 1,370 1,078 1,031 Total 9,653 10,369 11,884 13,632 12,728 Shareholders Equity 40,818 40,286 39,454 39,697 37,639 Income (Loss) per Common Share from Continuing Operations .33 .33 (.09 ) .88 .53 Income (Loss) per Common Share from Discontinued Operations (.12 ) .05 .05 .14 .18 Income (Loss) Per Common Share $ .21 $ .38 $ (.04 ) $ 1.02 $ .71 Cash Dividends Declared Per Share $  $  $  $  $  Average common shares outstanding for fiscal years 2006 through 2010; 2,015,780. The Company J.W. Mays, Inc. was founded in 1924 and incorporated under the laws of the State of New York on July 6, 1927. The Company operates a number of commercial real estate properties located in Brooklyn and Jamaica in New York City, in Levittown and Massapequa, Long Island, New York, in Fishkill, Dutchess County, New York and in Circleville, Ohio. The major portion of these properties is owned and the balance is leased. A substantial percentage of these properties are leased to tenants while the remainder is available for lease. More comprehensive information concerning the Company appears in its Form 10-K Annual Report for the fiscal year ended July 31, 2010. 2 J.W. MAYS, INC. To Our Shareholders: The financial condition of our Company continued to be positive during the fiscal year ended July 31, 2010 with profits earned in three of the four quarters, notwithstanding the continued national and international recession during this period. In fiscal 2010, our revenues from continuing operations were $14,767,737 compared to $14,395,150 in the 2009 fiscal year. Net income for fiscal 2010 was $432,208 or $.21 per share. This compares to net income of $756,086 or $.38 per share for fiscal 2009. Increased rentals from existing tenants and the new tenant in fiscal 2009, should adequately cover the Companys planned operating and capital requirements. Our emphasis on pursuing and obtaining government agencies, educational institutions and prospective corporate and retail tenants in the last several years has helped us weather the commercial property headwinds which, hopefully, are abating. The settlement of the lawsuit, discussed in Note 16 of the Consolidated Financial Statements, on the Companys tenancy in a portion of the Jowein building at 490 Fulton Street in Brooklyn, New York, will bring greater stability to the Companys financial condition. I believe our Company is well-positioned to continue its positive operational performance. I specifically want to thank the Mays personnel and our Board colleagues for their ongoing commitment and support, and I want to thank our shareholders for their continuing belief in our Company and its future. Lloyd J. ShulmanChairman, President and Chief Executive Officer October 7, 2010 3 J.W. MAYS, INC. Consolidated Balance Sheets July 31, 2010 and 2009
